Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because it appears that ‘an exterior side’ of line 2 is synonymous with ‘an exterior side’ of lines 4-5. For clarity one nomenclature for a given claim element. Appropriate correction is required.  
Claims 12, 13 are objected to because of the following informalities:  Claim 12 as written depends on ‘HH’.  Appropriate correction is required.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Dzegan discloses   a system for extinguishing a fire, the system comprising: a sandwich panel (fig. 6 and ¶45); a fire detector (sensor of fig. 6 and ¶48) configured to identify the presence of a fire, the fire detector;
a valve (valves 10d of fig. 6 and ¶48) operatively coupled to the fire detector and being configured to release in response to the fire detector identifying the presence of a fire; and a fluid delivery channel fluidly (flow pipes 9 of fig. 6 and ¶45) coupled to the valve and being configured to conduct fluid from the valve. 
	However no prior art discloses teaches or suggests cladding configured to fasten to an exterior wall of a building with an interior side facing the exterior wall and an 
	Therefore Claim 1, is allowed with associated dependent claims.   
	Regarding Claim 11, Dzegan discloses an apparatus for extinguishing a fire on an exterior surface of a building, the apparatus comprising:
a valve (valve 10d of fig. 6 and ¶45) coupled to a water supply in a building and to a fire detection system in the building, the valve being operative to release in response to a signal from the fire detection system(sensor of ¶48); and a pipe (pipe 9 of fig. 6 and ¶45) coupled to the valve.
No prior art, discloses, teaches or suggests pipes and valves configured to conduct water from the valve to an exterior surface of the building, the pipe extending generally horizontally along the exterior surface of the building, the pipe having a plurality of orifices that are generally flush with the exterior surface of the building, the orifices being configured to permit water to flow outwardly when so directed by the valve.
Therefore claim 11 and associated dependent claims are allowed. 
Regarding Claim 16, Dzegan discloses a method of extinguishing a fire on a surface of a building, the method comprising: receiving a signal (from sensor of fig.6 and ¶48) that there is a fire in or around the building;
in response to the signal, directing water to flow through a water delivery channel (pipe 9 of fig. 6 and ¶45) that is positioned at an exterior surface of the building.
No prior art discloses, teaches or suggests directing the water to flow from the fluid delivery channel onto the exterior surface of the building with sufficient pressure to 
Therefore claim 16 is allowed with associated dependent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kretzschmar US20040026094 (fig. 1 and ¶14).
Hart US2019009963 (fig. 1 and ¶93 in view of fig. 3 and ¶101)
Covington US20150179052 (fig. 3 and ¶33).
Perkovich US20180078801 (fig.1 and ¶s34-36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685